IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

EDDIE JAMES MURPHY,                    NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-4935

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed December 3, 2014.

An appeal from an order of the Circuit Court for Columbia County.
Leandra G. Johnson, Judge.

Eddie James Murphy, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      Upon consideration of appellant’s response to the Court’s order of October

27, 2014, the Court has determined that the appeal is untimely. Accordingly, the

appeal is dismissed. The dismissal is without prejudice to appellant filing a petition

for belated appeal pursuant to Florida Rule of Appellate Procedure 9.141(c).

WOLF, CLARK, and SWANSON, JJ., CONCUR.